Citation Nr: 0911831	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a disability evaluation greater than 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon.

The April 2005 rating decision granted service connection for 
PTSD at an initial disability evaluation of 50 percent.  
While this matter was on appeal, the RO issued a rating 
decision in August 2006, increasing the initial disability 
evaluation for PTSD to 70 percent.  


FINDINGS OF FACT

1.  The Veteran does not have total occupational and social 
impairment caused by PTSD.

2.  The competent evidence, overall, demonstrates that the 
Veteran's hepatitis C was not incurred in or the result of 
active duty from April 1968 to April 1970.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 
(2008).

2.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.

With regard to the veteran's PTSD, the RO issued a rating 
decision in April 2005 granting service connection for PTSD 
with a disability rating of 50 percent.  The RO later issued 
a rating decision in August 2006, increasing the initial 
disability rating for PTSD to 70 percent.  The veteran 
contends that he warrants an initial rating higher than 70 
percent.

Under the rating schedule, a 70 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when the evidence 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); or disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Veteran's original 50 percent evaluation was based on 
inpatient and outpatient VA treatment records.  A complete VA 
psychiatric examination was not performed until after the 
April 2005 rating decision was issued.

The veteran underwent a VA psychiatric evaluation in July 
2006.  The examiner noted that there were no distinct signs 
of a thought disorder or a communication problem.  The 
Veteran reported that his wife works full time, so the 
Veteran is a "house husband", performing the cooking, 
cleaning, laundry, and yard work.  The Veteran reported 
attending group therapy twice a week, as well as occasional 
Alcoholics Anonymous meetings.  He stated that he has one 
buddy whom he sees about twice a week and other family 
members that he sees in the area.  He stated that he golfs, 
fishes, and goes out on his boat.  He reported a considerable 
lessening of anxiety since leaving his job in March 2004.  He 
reported occasional nightmares, rarely of military material, 
depression, and regret regarding events in Vietnam.  He 
stated that he sometimes hears voices in his head giving him 
advice, which he ignores, and he sometimes sees things moving 
out of the corners of his eyes.  He reported no distinct 
difficulties in personal care and no problems handling 
financial matters. 

Upon a mental status examination, the examiner noted that the 
Veteran showed no signs of a significant organic cognitive 
problem, no impaired memory, and no nonlinear thinking.  Some 
problems with concentration were noted.  

The VA examiner in July 2006 opined that the veteran suffered 
from PTSD and depression that were each moderately severe, 
yet the combined impact of both is severe with a major 
overall impact on functionality.  Social functioning was 
noted to be quite restricted, and the Veteran was making no 
effort, on medical advice, to attempt gainful employment.  
The examiner found the Veteran to be competent for VA 
purposes and assigned a Global Assessment of Functioning 
score of 50, as reflective of serious symptoms and impairment 
in social and occupational functioning.

Based upon the results of the July 2006 examination, the RO 
issued an August 2006 rating decision increasing the 
disability rating for PTSD to 70 percent.

The veteran underwent a second VA psychiatric evaluation in 
April 2007, by the same examiner as in July 2006.  The 
examiner noted that the Veteran showed no signs of a primary 
thought disorder or a communication problem, finding that 
life had continued in a rather similar way for the Veteran 
since the previous examination.  The Veteran reported no 
major problems with concentration.  He reported a modest 
degree of vigilance and sometimes being startled at 
unexpected loud noises, such as a car backfiring.  The 
Veteran reported feeling less tense than before, and his 
feelings of depression had stabilized.  When asked if he 
could seek employment, the Veteran cited several physical 
conditions that would make him unable to work.

Upon a mental status examination, the examiner found no signs 
of a cognitive deficit.  There were no hallucinations or 
delusions.  There was no significant impairment in judgment.  
The examiner noted that the Veteran still isolates himself 
and limits his visits away from home.  The examiner also 
noted that the Veteran, who has undergone several 
hospitalizations for substance abuse, had resumed some level 
of daily drinking, which the examiner found to be worrisome 
but did not deem to cause any functional impairment.  

The VA examiner in April 2007 opined that, based largely on 
recurring general medical clinic appointments, it does not 
appear that the Veteran would be able to undertake full time, 
strenuous physical employment because of back problems and, 
to some extent, the effect of his hepatitis C on his overall 
energy level.  From a psychiatric point of view, the examiner 
found it to be quite clear that the Veteran is unable to re-
enter the world of competitive work in health care for which 
the Veteran is occupationally prepared because of an 
increasing inability to handle stress involved with the 
clientele.  The examiner noted that, from a mental point of 
view, it is conceivable that the Veteran might be able to 
handle some sort of part time, low stress clerical 
assignment, but his physical impairments would also impact 
that, although none of the Veteran's physical ailments are 
service-connected.  Finally, the examiner opined that the 
Veteran seems to have substantial difficulty forming and 
maintaining beneficial relationships.  The examiner again 
assigned a GAF of 50, providing evidence against this claim. 

The Board finds these reports to, overall, provide evidence 
against this claim, failing to indicate that the 100 percent 
criteria have been met and indicating the moderately severe, 
but not severe, nature of the PTSD.   

Beyond the VA examinations, the evidence includes VA medical 
records that report ongoing group and individual therapy for 
PTSD

Simply stated, the Veteran's symptoms do not merit a higher 
rating of 100 percent according to the schedular criteria.  
The Veteran does not display, for example, gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
his close relatives, himself, or his own occupation.

Overall, the Board finds that the Veteran's symptoms of PTSD 
more closely match the 70 percent schedular criteria.  It is 
important for the Veteran to understand that some of the 
evidence does not clearly support the current evaluation, let 
alone a higher evaluation.  The Board must find that the 
post-service treatment records, as a whole, provide evidence 
against this claim, failing to indicate a basis to grant a 
higher evaluation. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that, with the exception of the 
period for which the Veteran was granted a temporary total 
evaluation for PTSD due to hospitalization, the criteria for 
a 100 percent evaluation have not been met at any time to 
warrant a staged rating for PTSD.  Simply stated, the Board 
does not find evidence that the Veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the Veteran filed his claim to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 70 percent for 
PTSD.  38 C.F.R. § 4.3.

2.  Hepatitis C

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran claims that his hepatitis C was incurred during, 
or caused by, his time in service.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records.  These records indicate treatment for 
hepatitis C beginning in April 2004.  Based on this evidence, 
the first requirement of a current disability is fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any complaints, 
treatments, or diagnoses of hepatitis C.  The Board finds 
that the service records provide negative evidence against 
this claim.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The Board notes that the Veteran had no tattoos at enlistment 
and that the separation examination in 1970 noted no new 
tattoos obtained during service.  The service records also 
make no mention of any other risk factor for hepatitis C, to 
include receiving a blood transfusion, exposure to blood 
products, receiving an organ transplant, or participating in 
other activities that would place the Veteran at risk of 
contracting hepatitis.

In a Risk Factors Questionnaire, submitted in February 2005, 
the Veteran reported intravenous drug use, intranasal cocaine 
use, a tattoo received in 2003, and working in health care 
for 19 years with the proper safety precautions.  The Veteran 
denied ever sharing toothbrushes or razor blades, receiving 
acupuncture with non-sterile needles, receiving a blood 
transfusion, or engaging in high-risk sexual activity

A VA discharge summary in May 2004 indicated that the Veteran 
had used drugs, including intravenous drugs, such as heroin, 
crystal meth, and barbiturates in the 1970s, after separation 
from service.

Notably, the first evidence of any hepatitis treatment for 
the Veteran was in 2004, when he was first diagnosed with 
hepatitis C.  The treatment records fail to indicate any 
connection between service and the disease diagnosed many 
years after service.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).   

Simply stated, the Board finds that the post-service 
treatment records and the service records provide evidence 
against this claim, indicating that the Veteran's hepatitis C 
is not related to service.  There is clearly no medical 
evidence relating the disease to service (or indicating a 
connection with service) and the Board finds that the medical 
records in this case provide evidence against this claim, 
indicating a problem that began many years after service with 
no connection to service. 

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, to the extent that the Veteran is able 
to observe continuity of symptoms since service, his opinions 
regarding the etiology of his hepatitis C are outweighed by 
the lack of pertinent findings of chronic disability in 
service, the lack of pertinent findings after service, and 
the lack of any medical opinion linking or indicating a link 
to service.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for hepatitis C.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection of PTSD.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, both inpatient and outpatient.  The appellant was 
afforded VA medical examinations in July 2006 and April 2007.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A disability evaluation greater than 70 percent for PTSD is 
denied.

Service connection for hepatitis C is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


